DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner sent an e-mail to Patents@cantelmedical.com to indicate that there was allowable subject matter identified by the Examiner.  The Examiner also called Mar Cor Purification Technical Sales on May 3 to locate the attorney of record, IP department.  The technical Representative who did try to locate legal representative indicated that the company has been newly purchased.  As presently filed there is no POA in the application.  However,  there was a registered practitioner who had filed most of the papers regarding this application and is working in representative capacity for applicant.  As stated in the e-mail and to the Technical Representative who did try to locate legal representative indicated that the company has been purchased. On May 6, 2022 Elias Domingo Reg. Practitioner for Evoqua indicated he has sent in a POA regarding the instant application and assignment information.  The Examiner indicated that an office action is forthcoming, and discussed allowable subject matter with applicant’s representative and indicated that in order to give applicant time to respond and discuss the recommendations made by the Examiner, the office action will delineate the allowable subject matter and how to move prosecution forward.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-18-2021, 08-31-2020 and 5-13-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Annotated and consideration by the Examiner is attached to the office action.
Specification
The abstract of the disclosure is objected to because the abstract is from the WIPO or PCT document which includes extraneous information such as the Figure, Designated States, Classification etc.  Applicant is reminded for US practice the abstract should be on a single sheet, sequentially numbered after the claim section of the application, in a single paragraph with no legal phraseology and between 50-150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Applicant has claimed an alternating current line heat power management system, which has been examined and interpreted by the Office as an apparatus or plurality of devices for controlling and limiting a total power applied in a heating function of a heating element.  Applicant has a has claims to a method of controlling a heating function of a sanitizing system for a reverse osmosis system and controlling a line voltage and line frequency supplied thereto from an external power source voltage and line.
Claim Rejections - 35 USC § 112
Claims 1-3 and  6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of these claims applicant has used “configured to” language which is considered to be functional language and used in claim drafting to obtain a broader claim than one that recites purely structural limitations while there is nothing inherently wrong with the “configured to”, “adapted to” and using functional language in defining the invention, the claim including this “configured to” or “adapted to” may not be able to be differentiated from the apparatus from a prior art.  Applicant is kindly suggested to use element plus function when drafting the apparatus claim and to include operative connection between the element for 112(b) compliance and avoid the functional language “configured to”, “adapted to language”.  Suitable correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hulme et al., US PgPub 2014/0151297.
Hulme et al. teach a reverse osmosis fluid purification system(10) which purified a given feed water for use in various application such as hemodialysis.[Note Paragraph [0013] and Figure 1]  The system (10) includes monitoring, sensing and control for feed water pressure, feed water quality, feed water temperature, pump outlet pressure, product water pressure, membrane performance, fluid controls for managing flow rates and pressures.[Note Paragraph [0013]-[0014]].  Hulme et al. teaches that the system(10) is in connection with an electric source that power the system controller and other system components.  Hulme et al. teach that recurring heat mode begins by operating pump (29) and heater (62) to circulate and heat the water in the system to a predetermined temperature.  The predetermined temperature is about 176oF.  When the system reaches the predetermined temperature, the system controllers cycle the heater (62) to maintain the water at a predetermined temperature for a predetermined time.  The system can be programmed by the operator to set the frequency at which the recurring het cycle is run.  In the event of a power failure  while the system is in a recurring heat mode or resting, waiting for the next recurring heat mode trigger the system will automatically re-initiate the recurring heat mode upon return of power, starting with circulation and heating of the water in the system.  The operator can cancel or abort the recurring heat mode and the water can be manually placed in a cool down mode. [Note Paragraphs [0035]-[0037]]
However, Hulme et al. do not teach the controller and heating power management system with the particulars as claimed with respect to the solid state power controller electrically coupled to the power management circuit and to the safety contactor relay assembly as claimed.
As stated above, Hulme et al. does teach a reverse osmosis water purification system which includes monitoring and sensing of conditions regarding the reverse osmosis water purifications system, the system can control the heater and is in operative connection with a power source.  The system as taught in Hulme et al. can detect whether the power is interrupted and can control the heater and place the heater and water temperature detection such that the heater mode can be placed in standby mode, cooling mode, heating mode.  Regarding the circuitry for controlling the heater, Hulme et al. teaches that the system is capable of programmed and manually operated or controlled by an operator and to provide the heat power management system for controlling the heating function of a heating element has been substantially taught and suggested and to specifically control and provide a power system as claimed would have been obvious to one having ordinary skill in the art at the time of filing absent critically in showing .
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 directed to a method for controlling a heating function of a sanitizing system for a reverse osmosis system and controlling a line voltage and line frequency has not been taught either singularly or in combination by the prior art.
Regarding Claims 13-14, 19-20, the Examiner suggest adding the reverse osmosis water purification device in combination with power management system in order to advance prosecution on the merits to move the application forward regarding allowance and issue. 
Applicant is invited to speak with the Examiner in order to discuss the rejection and to move prosecution forward as allowable subject matter has been identified.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Shelton et al. teach an electric heater treater which includes a power management system for the heater.  Jeannard teach a power supply control system and method.  Massone et al. teach method and system for treating wastewater.  Hatton et al. teach a vaporizer control system for controlling the operation of a vaporizer in response to control signal for a vaporizer controller.  Anderson et al. and Fisher et al. teach a vaporizer device heater control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771